                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                               CEDAR RAPIDS DIVISION


NICHOLE DAVIS,                                        FEDERAL CASE NO. 1:20-cv-8
                                                      STATE CASE NO. LACV094474
                      Plaintiff,

v.                                                    ANSWER TO PETITION

AREA SUBSTANCE ABUSE COUNCIL,
INC. and SAMANTHA ROGERS,

                      Defendants.


       Defendants Area Substance Abuse Council, Inc. (“ASAC”) and Samantha Rogers

(“Rogers”) (collectively “Defendants”) hereby answer Plaintiff Nichole Davis’s complaint and

state as follows:

                                        INTRODUCTION

       1.      At all times pertinent herein the Plaintiff, Nichole Davis, (hereinafter referred to as

“Davis”) was and is an individual and resident of Linn County, Iowa.

       ANSWER:        Defendants admit the allegations of paragraph 1.

       2.      At all times pertinent herein the Defendant, Area Substance Abuse Council, Inc.,

(hereinafter “Area Substance Abuse”) was a legal entity with its home offices in Cedar Rapids,

Iowa operating under the laws of the State of Iowa.

       ANSWER:        Defendants admit the allegations of paragraph 2.

       3.      Upon Information and belief, Defendant Samantha Rogers (hereinafter referred to

as “Rogers”), was at all times material hereto, an Employee of Area Substance Abuse and a

resident of Iowa.




                                                  1

             Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 1 of 14
        ANSWER:        Defendants deny the allegations of paragraph 3 and affirmatively

state that Samantha Rogers was and is an HR consultant employed through the Skywalk

Group.

        4.      Venue is appropriate because the actions complained about occurred through the

employer located in Linn County, Iowa.

        ANSWER:        Defendants do not answer paragraph 4 as it is a statement of law

rather than fact.

        5.      Plaintiff’s case with the Iowa Civil Rights Commission (ICRC) was

administratively closed and a right-to-sue letter from the ICRC was received on September 11,

2019.

        ANSWER:        Defendants admit the allegations of paragraph 5.

        6.      Relief in this case is sought against the Defendants in their individual, personal and

official capacity.

        ANSWER:        Defendants do not answer paragraph 6 as it is a statement of law

rather than fact.

                                   FACTUAL BACKGROUND

        7.      Plaintiff reincorporates paragraphs 1–6 and 32–66 as if pled herein.

        ANSWER:        Defendants replead their answers to paragraphs 1 through 6 as if fully

set forth herein.

        8.      Plaintiff Davis began her employment with Area Substance Abuse in August of

2015 as a care coordinator.

        ANSWER:        Defendants admit the allegations of paragraph 8.




                                                  2

             Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 2 of 14
         9.     In May of 2017, Plaintiff became a Residential Counselor for Area Substance

Abuse.

         ANSWER:       Defendants admit the allegations of paragraph 9.

         10.    Defendant Samantha Rogers was the Human Resources Consultant during

Plaintiff’s employment with Area Substance Abuse.

         ANSWER:       Defendants admit the allegations of paragraph 10.

         11.    Plaintiff properly notified Defendant Rogers on June 15, 2018 of her pregnancy.

         ANSWER:       Defendants admit they were notified of Plaintiff’s pregnancy in June

2018. Any remaining allegations are denied.

         12.    Plaintiff was pre-approved for FMLA through November 29, 2018 and was also

approved for Intermittent FMLA.

         ANSWER:       Defendants admit that as of July 23, 2018, Plaintiff was approved for

leave from October 17, 2018 to November 29, 2018. Plaintiff was permitted 1–2 hours for

office visits from March 5, 2018 to the estimated delivery date as a scheduling

accommodation. Defendants further state that in August 2018 Plaintiff was approved for

12 full weeks of FMLA from August 6, 2018 through October 29, 2018.

         13.    Plaintiff’s due date for her pregnancy was October 17, 2018.

         ANSWER:       Defendants admit the allegations of paragraph 13.

         14.    Plaintiff was having early complications with her pregnancy including being

diagnosed with Supraventricular tachycardia (SVT).

         ANSWER:       Defendants deny the allegations of paragraph 14 for lack of

information.




                                                3

               Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 3 of 14
       15.      Plaintiff’s diagnosis made her extremely sick and caused weakness, numbing, and

drowsiness.

       ANSWER:         Defendants deny the allegations of paragraph 15 for lack of

information.

       16.      Due to Plaintiff’s early complications, she used her intermittent FMLA for doctors’

appointments.

       ANSWER:         Defendants admit Plaintiff took time off prior to her estimated

delivery date, but deny the remaining allegations of paragraph 16 due to lack of

knowledge.

       17.      Plaintiff notified Defendant Rogers of this condition, of being out of work earlier

than expected, and notified her that her FMLA would expire on October 29, 2018.

       ANSWER:         Defendants admit that Plaintiff was told her FMLA leave would

expire on October 29, 2018. The remaining allegations of paragraph 17 are denied.

       18.      Plaintiff requested accommodations to less hours and a smaller case load from

Defendant Rogers but was denied.

       ANSWER:         Defendants deny the allegations of paragraph 18.

       19.      Defendant Rogers failed to accommodate Plaintiff’s restrictions by denying her the

opportunity to work less hours and have a smaller case load.

       ANSWER:         Defendants deny the allegations of paragraph 19.

       20.      In September 2018 Plaintiff developed preeclampsia and was required to have an

emergency caesarean section (C-section).

       ANSWER:         Defendants deny the allegations of paragraph 20 for lack of

information.



                                                 4

              Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 4 of 14
       21.     The emergency C-section required Plaintiff to be off work for the following eight

weeks to recover before her doctor would clear her for work.

       ANSWER:         Defendants deny the allegations of paragraph 21 for lack of

information.

       22.     On October 24, 2018 Plaintiff met with her doctor regarding returning to work.

       ANSWER:         Defendants deny the allegations of paragraph 22 for lack of

information.

       23.     The doctor was unable to provide Plaintiff with a work release on October 24, 2018.

       ANSWER:         Defendants deny the allegations of paragraph 23 for lack of

information.

       24.     Plaintiff emailed Defendant Area Substance Abuse on October 26, 2018 asking if

a Doctor’s note stating she is not to work until approved to return is sufficient.

       ANSWER:         Defendants admit Plaintiff emailed a Human Resources Generalist at

ASAC to discuss the details of her return. Defendants deny the remaining allegations of

paragraph 24.

       25.     Defendants notified Plaintiff she would need a Doctor’s note releasing her to return

to work by October 30, 2018 or they would terminate her.

       ANSWER:         Defendants admit they required Plaintiff to return to work at the end

of her FMLA leave without work restrictions. Defendants deny the remaining allegations

of paragraph 25.

       26.     Plaintiff’s doctor wrote a letter outlining the complications of Plaintiff’s pregnancy

and informing Plaintiff would be allowed to return to work on November 9, 2018.




                                                  5

             Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 5 of 14
          ANSWER:       Defendants admit they received an updated physician statement from

Dr. Sunny Zhang indicating Plaintiff would need to be excused from work from August 6,

2018 to October 18, 2018. The remaining allegations are denied.

          27.    Plaintiff was terminated on October 29, 2018 by Defendant Rogers.

          ANSWER:       Defendants admit Plaintiff was terminated on October 29, 2018.

          28.    Defendants failed to accommodate Plaintiff’s restrictions by denying her the

opportunity to work less hours and have a smaller case load.

          ANSWER:       Defendants deny the allegation of paragraph 28.

          29.    Instead, Defendants terminated Plaintiff on October 29, 2018 due to her pregnancy

and medical restrictions.

          ANSWER:       Defendants admit Plaintiff was terminated, but deny the remaining

allegations of paragraph 29.

          30.    Defendants retaliated against Plaintiff for requesting accommodations and leave for

her pregnancy.

          ANSWER:       Defendants deny the allegations of paragraph 30.

          31.    Defendants would not have terminated Plaintiff if she was not pregnant.

          ANSWER:       Defendants deny the allegations of paragraph 31.

          WHEREFORE, Defendants Area Substance Abuse Council, Inc. and Samantha Rogers

respectfully request that Plaintiff’s Petition be dismissed at Plaintiff’s cost and for such other

relief as the Court deems just.

                       COUNT I – HOSTILE WORK ENVIRONMENT –
                               GENDER (IOWA CODE 216)

          32.    Plaintiff re-pleads and incorporates Paragraphs 1–31 and 40–66 [sic] as if pled

herein.

                                                  6

                Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 6 of 14
        ANSWER:        Defendants replead their answers to paragraphs 1 through 31 and 40

through 66 as if fully set forth herein.

        33.    The Defendants Area Substance Abuse and Rogers in this case created a hostile

work environment for Davis based on Plaintiff’s gender.

        ANSWER:        Defendants deny the allegations of paragraph 33.

        34.    Plaintiff is a female.

        ANSWER:        Defendants admit the allegations of paragraph 34.

        35.    The hostile work environment consisted of other such facts as the evidence will

show.

        ANSWER:        Defendants cannot answer paragraph 35 as it is unclear what is

meant. To the extent an answer is required, Defendants deny the allegations of paragraph

35.

        36.    Defendants Area Substance Abuse and Rogers’s actions violated Iowa Code

Chapter 216.

        ANSWER:        Defendants deny the allegations of paragraph 36.

        37.    Defendants actions were the cause of Plaintiff’s damages.

        ANSWER:        Defendants deny the allegations of paragraph 37.

        38.    Plaintiff suffered damages as a result of the aforementioned hostile work

environment.

        ANSWER:        Defendants deny the allegations of paragraph 38.

        39.    Plaintiff has suffered the damages of loss of past and future wages, benefits and

other expenses, damages to reputation, pain and suffering and has incurred attorney fees and

expenses and such other proximate damages as are shown by the evidence.



                                               7

              Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 7 of 14
        ANSWER:        Defendants deny the allegations of paragraph 39.

        WHEREFORE, Defendants Area Substance Abuse Council, Inc. and Samantha Rogers

respectfully request that Plaintiff’s Petition be dismissed at Plaintiff’s cost and for such other

relief as the Court deems just.

                     COUNT II – HOSTILE WORK ENVIRONMENT –
                       DISABILTY (IOWA CODE CHAPTER 216)

        40.    Plaintiff repleads and incorporates Paragraphs 1–39 and 47–66 [sic] as if pled

here.

        ANSWER:        Defendants replead their answers to paragraphs 1 through 39 and 47

through 66 as if fully set forth herein.

        41.    The Defendants in this case created a hostile work environment for the Plaintiff

based on Plaintiff’s real or perceived disability.

        ANSWER:        Defendants deny the allegations of paragraph 41.

        42.    The Plaintiff is disabled or perceived disabled.

        ANSWER:        Defendants deny the allegations of paragraph 42.

        43.    Defendants’ actions violated Iowa Code Chapter 216.

        ANSWER:        Defendants deny the allegations of paragraph 43.

        44.    Defendants’ actions were the cause of Plaintiff’s damages.

        ANSWER:        Defendants deny the allegations of paragraph 44.

        45.    Plaintiff was terminated due to her disability or perceived disability.

        ANSWER:        Defendants deny the allegations of paragraph 45.

        46.    Plaintiff has suffered the damages of loss of past and future wages, benefits and

other expenses, damages to reputation, pain and suffering and has incurred attorney fees and

expenses and such other proximate damages as are shown by the evidence.

                                                     8

              Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 8 of 14
        ANSWER:         Defendants deny the allegations of paragraph 46.

        WHEREFORE, Defendants Area Substance Abuse Council, Inc. and Samantha Rogers

respectfully request that Plaintiff’s Petition be dismissed at Plaintiff’s cost and for such other

relief as the Court deems just.

                                COUNT II [SIC] – RETALIATION
                                 (IOWA CODE CHAPTER 216)

        47.     Plaintiff repleads paragraphs 1–46 and 53–66 [sic] as if pled here.

        ANSWER:         Defendants replead their answers to paragraphs 1 through 46 and 53

and 66 as if fully set forth herein.

        48.     Plaintiff properly notified the Defendants of her disability and requested reasonable

accommodations.

        ANSWER:         Defendants deny the allegations of paragraph 48.

        49.     After her request, Plaintiff’s was denied accommodations and treated worse by

Defendants.

        ANSWER:         Defendants deny the allegations of paragraph 49.

        50.     Plaintiff was terminated because of her request for accommodations and

complaints.

        ANSWER:         Defendants deny the allegations of paragraph 50.

        51.     Plaintiff has suffered damages as a result of Defendants’ actions.

        ANSWER:         Defendants deny the allegations of paragraph 51.

        52.     Plaintiff has suffered proximate damages in an amount sufficient to cause

jurisdiction to exist in this Court.

        ANSWER:         Defendants deny the allegations of paragraph 52.




                                                  9

              Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 9 of 14
        WHEREFORE, Defendants Area Substance Abuse Council, Inc. and Samantha Rogers

respectfully request that Plaintiff’s Petition be dismissed at Plaintiff’s cost and for such other

relief as the Court deems just.




                        COUNT IV – FAILURE TO ACCOMMODATE
                             (IOWA CODE CHAPTER 216)

        53.     Plaintiff repleads and incorporates Paragraphs 1–52 and 62–66 as if pled here.

        ANSWER:         Defendants replead their answers to paragraphs 1 through 52 and 62

through 66 as if fully set forth herein.

        54.     Plaintiff is disabled and/or the Defendants perceived Plaintiff as disabled.

        ANSWER:         Defendants deny the allegations of paragraph 54.

        55.     The Defendants failed to accommodate Plaintiff.

        ANSWER:         Defendants deny the allegations of paragraph 55.

        56.     Defendant Area Substance Abuse and Rogers were the proximate cause of

damages to the Plaintiff.

        ANSWER:         Defendants deny the allegations of paragraph 56.

        57.     Plaintiff suffered damages as a result of the aforementioned failure to

accommodate.

        ANSWER:         Defendants deny the allegations of paragraph 57.

        58.     These actions are in violation of Iowa Code Chapter 216, by treating Plaintiff

differently on the basis of her disability.

        ANSWER:         Defendants deny the allegations of paragraph 58.




                                                  10

              Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 10 of 14
       59.     The Defendants took adverse employment actions against the Plaintiff due to her

disability, including termination.

       ANSWER:            Defendants deny the allegations of paragraph 59.

       60.     Defendants’ actions were the cause of Plaintiff’s damages.

       ANSWER:            Defendants deny the allegations of paragraph 60.

       61.     Plaintiff has suffered the damages of loss of past and future wages, benefits and

other expenses, damages to reputation, pain and suffering and has incurred attorney fees and

expenses and such other proximate damages as are shown by the evidence.

       ANSWER:            Defendants deny the allegations of paragraph 61.

       WHEREFORE, Defendants Area Substance Abuse Council, Inc. and Samantha Rogers

respectfully request that Plaintiff’s Petition be dismissed at Plaintiff’s cost and for such other

relief as the Court deems just.

                              COUNT V: VIOLATION OF RIGHTS
                            UNDER FAMILY MEDICAL LEAVE ACT

       62.     Plaintiff repleads and incorporates Paragraphs 1-61 as if pled here.

       ANSWER:            Defendants replead their answers to paragraphs 1 through 61 as if

fully set forth herein.

       63.     The Defendant's actions in terminating the Plaintiff were on the basis of

gender and in violation of Plaintiff’s substantial rights under the Family Medical Leave

Act, 29 U.S.C. §2601 et. seq.

       ANSWER:            Defendants deny the allegations of paragraph 63.

       64.     The Defendants actions were both in violation of the Family Medical Leave

Act and in retaliation for the Plaintiff exercising her rights pursuant to the Family

Medical Leave Act.

                                                  11

             Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 11 of 14
          ANSWER:        Defendants deny the allegations of paragraph 64.

          65.     As a proximate cause of the defendant's actions, plaintiff has suffered

general and special damages including past and continuing lost wages and benefits.

          ANSWER:        Defendants deny the allegations of paragraph 65.

          66.     The actions of the Defendant were willful and wanton which warrant an award

of punitive and/or liquidated damages.

          ANSWER:        Defendants deny the allegations of paragraph 66.

          WHEREFORE, Defendants Area Substance Abuse Council, Inc. and Samantha Rogers

respectfully request that Plaintiff’s Petition be dismissed at Plaintiff’s cost and for such other

relief as the Court deems just.

                                    AFFIRMATIVE DEFENSES

          1.      Plaintiff’s damages, if any, are barred or limited to the extent she has failed to

mitigate her damages.

          2.      Plaintiff’s claims are barred to the extent that the allegations contained in the

Petition go beyond the allegations contained in Plaintiff’s charge of discrimination.

          3.      Defendants reserve the right to amend their pleadings to assert any

additional defenses that may become apparent during the course of this lawsuit, including

affirmative defenses set forth in Rule 8(c) of the Federal Rules of Civil Procedure.

          4.      The evidence may show that Plaintiff’s damages and harm, if any, are the result of

Plaintiff’s own conduct, choices, and behavior.

          5.      The evidence will show that Plaintiff exhausted her FMLA leave entitlement and

that it was an undue hardship for her employer to sustain her employment for an extended leave

period.



                                                    12

                Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 12 of 14
                                      JURY DEMAND

        Defendants Area Substance Abuse Council, Inc. and Samantha Rogers requests a trial by

jury on all issues so triable.



                                           Respectfully submitted,

                                           /s/ Megan R. Merritt
                                           MARK P. HUDSON              AT0003691
                                           MEGAN R. MERRITT             AT0010635
                                                         for
                                           SHUTTLEWORTH & INGERSOLL, P.L.C.
                                           500 US Bank Bldg., P.O. Box 2107
                                           Cedar Rapids, IA 52406
                                           PHONE:        (319) 365-9461
                                           FAX:          (319) 365-8564
                                           E-mail: mph@shuttleworthlaw.com
                                                    mrm@shuttleworthlaw.com

                                           ATTORNEYS FOR DEFENDANTS




                                              13

             Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 13 of 14
                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020 I electronically filed the foregoing with the
Clerk of Court, using the ECF system, which will send notification of such filing to the
following:

       Amanda M. Bartusek, Esq.
       Bruce H. Stoltze, Jr., Esq.
       STOLTZE & STOLTZE, PLC
       300 Walnut Street, Ste 260
       Des Moines, IA 50309
       Phone: (515) 244-1473
       Email: amanda.bartusek@stoltzelaw.com
               bj.stoltze@stoltzelaw.com
       ATTORNEYS FOR PLAINTIFF

                                                     /s/ Megan R. Merritt
                                                     Megan R. Merritt




                                                14

            Case 1:20-cv-00008 Document 2 Filed 01/24/20 Page 14 of 14
